Whitfield, J.,
delivered the opinion of the court.
The motion to strike the bill of exceptions from the record is denied. It is not perceived what duty appellant was under to set about the preparation of a bill of exceptions to the decree until the decree had been rendered.
On the merits the assessment under which this property was sold' and the sale Avas utterly void. The case of Coburn v. Crittenden, 62 Miss., 126, is wholly unlike this case in its facts. The assessment here was the act of the tax collector and the lots were physically widely separated and of different values, as shown by proof, and should not have been sold as one tract.

The decree on the cross appeal is affirmed. The decree on the direct appeal is reversed and cause remanded for decree in accordance with this opinion.